NO. 07-06-0388-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 DECEMBER 13, 2006

                          ______________________________


                         JOSEPH STEWART, III, APPELLANT

                                            V.

                      ANTHONY HOLMES, ET AL., APPELLEES


                        _________________________________

           FROM THE 87TH DISTRICT COURT OF ANDERSON COUNTY;

          NO. 87-10358; HONORABLE DEBORAH OAKES EVANS, JUDGE

                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant, Joseph Stewart, III, an inmate proceeding pro se, perfected this appeal

from the trial court’s order dismissing his suit for denial of postage which he alleged was

in violation of his constitutional rights. The clerk’s record was filed on October 9, 2006.

Stewart’s brief was due to be filed on November 8, 2006, but has yet to be filed. Also, no
motion for extension of time has been filed. By letter from the Clerk of this Court dated

November 14, 2006, Stewart was notified of the defect and directed to file by November

28, 2006, either his brief or a response reasonably explaining the failure to do so. Stewart

was further directed to show that Appellees, Anthony Holmes, et al., have not been

significantly injured by the delay. The Court noted that failure to comply might result in

dismissal pursuant to Rule 38.8(a) of the Texas Rules of Appellate Procedure. Stewart did

not respond and the brief remains outstanding.


       Accordingly, we dismiss this appeal for want of prosecution and failure to comply

with a notice from the Clerk of this Court requiring a response or other action in a specified

time. See Tex. R. App. P. 38.8(a)(1), 42.3(b) and (c).




                                                  Patrick A. Pirtle
                                                      Justice




                                              2